        Case 1:21-mj-00005-GMH Document 18 Filed 02/17/21 Page 1 of 11




UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                     :
                                             :
       v.                                    :      Case Number: 21-MJ-5
                                             :
KENNETH JEVON HALE,                          :
                                             :
                                             :
                       Defendant.            :

                            GOVERNMENT’S MEMORANDUM
                         IN SUPPORT OF PRETRIAL DETENTION

       The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, hereby submits this Memorandum in support of its Motion for Pretrial

Detention of Defendant Kenneth Jevon HALE under 18 U.S.C. §§ 3142(f)(1)(A) and

3142(f)(2)(A) because there is no condition or combination of conditions that will reasonably

assure the safety of any person and the community. The defendant was arrested in West Virginia

on an arrest warrant issued by this Court and has been charged by Criminal Complaint in the United

States District Court for the District of Columbia with two crimes of violence: Distribution of

Child Pornography, in violation of Title 18 United States Code Section 2252(a)(2) and Conspiracy

to Receive and Distribute Child Pornography, in violation of Title 18 United States Code Section

2252(a)(2) & (b)(1). An analysis of the factors set forth in 18 U.S.C. 3142 below leads to the

conclusion that detention is appropriate.

                                  FACTUAL BACKGROUND

       On October 1, 2020, at approximately 9:17 AM a FBI Task Force Officer was acting in an

undercover capacity as part of the Metropolitan Police Department-Federal Bureau of Investigation

(“MPD-FBI”) Child Exploitation Task Force, operating out of a satellite office in Washington, D.C.
         Case 1:21-mj-00005-GMH Document 18 Filed 02/17/21 Page 2 of 11




In that capacity, the Under Cover Employee (UCE) entered a public KIK1 group titled, “#you.ngshare”

with a group display name of “Safe place.” Upon entering the group a rules banner appeared outlining

the rules of the group. The banner read, “-Hello and welcome! Send 3 images or videos to the owner

or admin to verify! – Three minutes to verify – Share here don’t pm.”

        Upon entering the group the UCE introduced himself as a 33-year-old dad with a daughter. On

October 1, 2020, an administrator 2 of the group using the KIK name, “matt11clashofclans,” and

showing display name “Matt S,” who was later identified as Matthew Hunter Sharp (hereinafter

SHARP), initiated a private KIK message with the UCE. SHARP asked the UCE to “verify.”3 The

UCE sent an image of his purported eight-year-old daughter clothed. 4 SHARP responded, “I either

need cp5 or it needs to be a live photo.” The UCE sent SHARP a live photo of his purported daughter.

SHARP thanked the UCE and verified him. SHARP further stated that most users in the group are “cp

collectors.”

        A. # You.ngshare KIK Group Activity

        Between October 1 and November 17, 2020, over 400 users joined the #you.ngshare group for

varying amounts of time, although the group was limited to 50 users at any given time. During this

period, various users within the group continued to share images and videos of child pornography and

discussed the sexual abuse of children. For example, on October 1, 2020, when a new user with display




1 Kik is a freeware instant messaging mobile application where one can transmit and receive
messages, photos, videos, sketches, mobile webpages, and other content.
2 The administrator in a KIK Group is responsible for inviting new members to the group,
banning members from the group, and establishing the rules of the group. There may be multiple
administrators of a single group, each with these privileges.
3 Based on her training and experience, your affiant is aware that “verify” means to prove that a
user has access to children or possesses child pornography.
4 This photograph and the other photographs sent by the UCE did not depict a real child.
5 Based on her training and experience, your affiant is aware that “cp” is an abbreviation for
child pornography.
        Case 1:21-mj-00005-GMH Document 18 Filed 02/17/21 Page 3 of 11




name, “H+P 123” joined the chat, SHARP, in his role as administrator stated “Verify w mr[sic],” “me,”

then “Hp verified.” SHARP then posted two videos to the group:

   •   A twenty five second video file depicting a female child approximately nine to eleven years

       old nude from the waist down on her hands and knees on a bed, exposing her anus and vagina

       to the camera. She then turns around, waves to the camera, and engages in mouth to penis

       contact with an adult male who appears to be holding the camera.

   •   A fourteen second video file depicting a female child approximately six to eight years old

       engaging in mouth to penis contact with an adult male who appears to be holding the camera.

After SHARP posted the videos, user “jeffalbertson70” stated “good girls.”

       October 9, 2020, KIK user “Scrappydo89” showing a display name of “Mike Blah,” who was

later identified as Michael Lanham (hereinafter LANHAM) 6, sent the following files to the

#you.ngshare group:

   •   A video file thirty four seconds in length depicting an approximately four to six year old female

       child lying on a bed with her dress pulled up exposing her vagina. An adult male rubs his penis

       against her vagina until he ejaculates on her.

   •   A video file eleven seconds in length which consists of several videos spliced together. The

       first depicts an approximately five to seven year old female child sucking on an adult male

       penis, and the third depicts an adult male penis penetrating a prepubescent female child’s

       vagina.

   •   A video file one minute 49 seconds in length depicting a female child approximately two to

       four years old, naked from the waist down, in the lap of an adult male being vaginally




6 Lanham was arrested by the FBI on October 29, 2020 pursuant to an arrest warrant authorized
by Hon. G. Michael Harvey, United States Magistrate Judge for the District of Columbia
         Case 1:21-mj-00005-GMH Document 18 Filed 02/17/21 Page 4 of 11




       penetrated by his penis.

       On October 3, 2020, user “baddaddy1973,” showing a display name of “Gear Head” who was

later identified as Kenneth Jevon Hale (hereinafter HALE), while also acting as an administrator of the

#you.ngshare group to verify new members, posted a one minute twenty four second file to the group

which depicted a female child approximately seven to nine years old engaging in mouth to penis

contact with an adult male. HALE then stated “from odin.” Shortly after, HALE also posted a one

minute fifty nine second video to the group which depicted an adult male nude on a bed with a female

child approximately four to six years old. The man picks up the child’s dress, and positions her on her

hands and knees before pulling down her underwear and penetrating her anally or vaginally with his

penis while kneeling behind her. After posting this video, HALE stated “from hec.” Also, on October

19, 2020, in response to a user with display name “Elizabeth.” posting a video of an adult female

engaging in mouth to penis contact with a prepubescent male child, HALE stated “Mmm mom sucking

her son vid never gets old.”

       On October 13, 2020, user “marvinmash,” showing display name “PBJ PBJ,” and later

identified as Shaun Jason Marvin (hereinafter MARVIN) posted a one minute video to the group which

depicts two female children approximately eleven to thirteen years old sitting nude on the floor, while

on camera they remove their clothes, spread their legs apart and expose their bare vaginas directly into

the camera. On October 15, 2020, MARVIN also posted a one minute fifty six second video file which

consists of approximately eighteen videos spliced together, all of which depict the faces of

prepubescent female children as men ejaculate on their faces or in their mouths. The video file opens

with the following words printed on the screen “Sweet release… Girls getting showered in CUM.” On

October 17, 2020 MARVIN also posted a forty nine second video file to group which depicts a female

child approximately nine to eleven years sitting on the floor nude. The child turns around while on her
         Case 1:21-mj-00005-GMH Document 18 Filed 02/17/21 Page 5 of 11




hands and knees and spreads her buttocks apart with her hands exposing her anus and vagina to the

camera and then sits with her legs spread apart exposing her vagina to the camera before masturbating

for the camera.

       On October 18, 2020, user “syrensong55,” showing a display name of “Syren Kyng,” who was

later identified as Michael Lee Otis-Currie (hereinafter OTIS-CURRIE) posted a mega.nz link7 to the

group and stated “I just posted a link now u post a cp link.” Three minutes later OTIS-CURRIE stated

“watch he not post a cp link after I just did.” On November 9, 2020, an FBI Agent accessed the link

provided by OTIS-CURRIE. The link routed to a folder labeled “cp” which contained approximately

2,250 image and video files the majority of which are videos constituting child pornography. For

example a one minute fifty nine second video depicting a prepubescent female child lying on her back

nude with her legs spread apart exposing her vagina. She is bound with rope around her thighs and

calves as well as having her wrists bound over her head with the same rope. Ad adult male engages in

hand to vagina contact with the child while the child engages in mouth to penis contact with the adult

male. The folder also contained a subfolder titled “incest” which contained approximately 250

additional images and videos of child pornography and child erotica. For example, this folder contained

a twelve minute fifty six second video depicting a nude female prepubescent child and a nude adult

male, both wearing masks. During the video the adult engages in hand to vagina contact with the child

as well as penetrates her vagina with his penis and with a vibrator. The child also engages in mouth to

penis contact with the adult male.

       In addition to communications within the group, the UCE engaged in direct message

communications with HALE. On October 13, 2020 the following conversation occurred between the



7 Based on her training and experience, your affiant is aware that Mega.nz is a secure cloud
based file sharing system which allows users to provide others with web browser links to access
content which has been uploaded for sharing.
        Case 1:21-mj-00005-GMH Document 18 Filed 02/17/21 Page 6 of 11




UCE and HALE:

       HALE: Nice conversation in group. I did same with my 8 yo daughter years ago. Sadly no pics.
       Would love to relive it thru pics u post if ur daughter
       UCE: Nice, yeah I don’t have full custody but play when she sleeps and take lives
       HALE: Cool. When will u get her next
       HALE: I use to live to play with mine especially loved when she got scared and had to sleep
       in bed with me and wife.
       UCE: Mmmmm, not sure hopefully next week
       HALE: Like I said I sure hope so. Would love to relive that thru u n ur daughter. Was so damn
       hot
       HALE: Especially loved cumming in her mouth while she was sleep on the couch
       UCE: Mmmmm yes
       UCE: I’ll be back in a bit have to dun some errands
       HALE: Got the tip of my cock parting her lips too. It getting moist felt so good. Also used her
       hand to jerk me off on her.


       B. Identification of Kenneth Jevon HALE

       In response to the administrative subpoena for subscriber and IP log information associated

with KIK user “baddaddy1973,” KIK provided records indicating that the account has a display name

of “Gear Head” and an associated email address of bad_ol_boy07@yahoo.com. The user provided

date of birth was listed as 12/7/1973. IP log information spanning September 5, 2020 to October 5,

2020, was also provided, and identified a Suddenlink IP address, 173.80.24.154, routinely used to

access the target account, as well as several Sprint IP addresses.8 In response to an administrative

subpoena, Suddenlink provided records indicating that at the date and times IP address 173.80.24.154

was used to access the “baddaddy1973” KIK account, it was subscribed to by Ginger Shrewsbury,




8 Based on her training and experience, your affiant is aware that Sprint does not maintain
subscriber information for individuals utilizing their IP addresses.
        Case 1:21-mj-00005-GMH Document 18 Filed 02/17/21 Page 7 of 11




with a service address at 210 Reservoir Road, Beckley, WV 25801. A subscription database was

utilized to identify other phone listings at Shrewsbury’s address, which included KENNETH JEVON

HALE. A search of HALE in the same subscription database identified a Kenneth Jevon Hale, date of

birth as 12/7/1973, e-mail bad_ol_boy07@yahoo.com, current address as 210 Reservoir Road,

Beckley, WV, and previous addresses in North Carolina. Law enforcement databases were also utilized

to identify a Skype account associated with email address bad_ol_boy07@yahoo.com and display

name “elah nek.”9 A valid driver’s license for Kenneth Hale was located via a query of the North

Carolina Department of Motor Vehicles database, identifying KENNETH JEVON HALE with a date

of birth of 12/7/1973. Surveillance of the 210 Reservoir Road residence on or about December 29,

2020, revealed a silver Ford F150 parked on the lawn, with North Carolina license plate PKH1958.

DMV records indicate the registered owner is Kenneth HALE.



       C. Arrest of HALE and Discovery of Further Unlawful Conduct

       On January 7, 2021, FBI agents arrested HALE at his home in West Virginia. Agents learned

during the course of their investigation that HALE’s stepdaughter had previously alleged that HALE

forced her to perform oral sex on him.



                                          ARGUMENT

         The Bail Reform Act permits a judicial officer to hold an individual without bond

 pending trial if the officer finds clear and convincing evidence that “no condition or combination

 of conditions will reasonably assure the appearance of the person as required and the safety of

 any other person and the community.” 18 U.S.C. § 3142(e). Pursuant to 18 U.S.C. §



9 “elah nek” is Ken Hale spelled backwards
       Case 1:21-mj-00005-GMH Document 18 Filed 02/17/21 Page 8 of 11




3142(f)(1)(A), the judicial officer shall hold a hearing on the question of detention upon the

motion of the government in a case that involves a crime of violence.

       The crime of Distribution of Child Pornography, in violation of Title 18 United States

Code Section 2252(a)(2), is a crime of violence and involving a minor victim, which under

18 U.S.C. § 3142(e)(2) & (3)(E) creates a rebuttable presumption that the defendant

constitutes a danger to the community, and that no pretrial release condition or combination

of conditions may be imposed to assure the safety of any other person and the community.

This presumption “operate[s] at a minimum to impose a burden of production on the

defendant to offer some credible evidence contrary to the statutory presumption.” United

States v. Alatishe, 768 F.2d 364, 371 (D.C. Cir. 1985); United States v. Portes, 786 F.2d 758,

764 (7th Cir. 1985) (observing that the presumptions in § 3142(e) “are rebutted when the

defendant meets a burden of production by coming forward with some evidence that he will

not flee or endanger the community if released”).

       In determining whether the defendant has overcome that presumption, the Court must

consider the following factors: (1) the nature and circumstances of the offense charged; (2) the

weight of the evidence against the defendant; (3) the history and characteristics of the defendant;

and (4) the nature and seriousness of the danger to any person or the community that would be

posed by the defendant’s release. See 18 U.S.C. § 3142(g). Even when the defendant has offered

evidence to rebut the presumption of dangerousness, the presumption remains a factor in the

court’s analysis of the § 3142(g) factors. See United States v. Dominguez, 783 F.2d 702, 707

(7th Cir. 1983) (“Use of that word [rebutted] in this context is somewhat misleading because the

rebutted presumption is not erased. Instead it remains in the case as an evidentiary finding

militating against release, to be weighed along with other evidence relevant to factors listed in
        Case 1:21-mj-00005-GMH Document 18 Filed 02/17/21 Page 9 of 11




 § 3142(g).”). As the Sixth Circuit has observed, “[t]he presumption [of dangerousness] remains

 as a factor because it is not simply an evidentiary tool designed for the courts. Instead, the

 presumption reflects Congress’s substantive judgment that particular classes of offenders should

 ordinarily be detained prior to trial.” United States v. Stone, 608 F.3d 939, 945-46 (6th Cir. 2010)

 (“To rebut the presumption, therefore, a defendant should ‘present all the special features of his

 case’ that take it outside ‘the congressional paradigm.’”).

                                    ANALYSIS

       For the reasons that follow, the government submits that there is no condition or

combination of conditions that will reasonably assure the safety of any other person and the

community and that the defendant should therefore remain detained pending trial.

   A. The Nature and Circumstances of the Offense Charged

       HALE is charged with Distribution of Child Pornography and Conspiracy to Receive and

Distribute Child Pornography. These are two violent offenses whose severity is illustrated by the

lengthy statutory term of incarceration and mandatory minimum sentence of 5 years’

imprisonment.

       Moreover, the defendant’s actions in this case are particularly egregious. The defendant is

alleged to have sexually abused his stepdaughter. In the defendant’s messages with the undercover

agent, he discusses forcing his daughter to perform oral sex on him when she was eight-years-old.

       These actions greatly underscore his level of dangerousness as discussed below and this

factor strongly favors his detention.

   B. The Weight of the Evidence Against the Defendant

       As described above, the evidence against the defendant is overwhelming, including

irrefutable electronic evidence and the defendant’s own admissions that he distributed the images
        Case 1:21-mj-00005-GMH Document 18 Filed 02/17/21 Page 10 of 11




to the group, including the undercover officer, over KIK. Therefore, this factor weighs heavily in

favor of detention.

   C. The History and Characteristics of the Defendant

       The defendant has no apparent criminal history. However, the defendant’s conduct in this

case strongly indicates that his lack of criminal history does not adequately reflect his history and

characteristics. Possessing a large quantity of child sexual abuse material and participating in a

group whose only purpose was to receive and distribute child pornography clearly indicates that,

while he has not had contact with the criminal justice system, HALE has been engaging in criminal

activity over a period of time.

   D. The Nature and Seriousness of the Danger to Any Person or the Community

       The evidence here establishes that the defendant represents a grave danger to the

community. The defendant’s participation in a group soliciting child sexual abuse material caused

continuing harm to the children in the images that were distributed in the KIK group. Moreover,

the defendant admitted to the undercover agent that he sexually abused a child.

       Given the electronic-based nature of HALE’s conduct, there is no reason to believe that

home confinement would substantially mitigate the danger posed by the Defendant, (if a

potentially appropriate location for home confinement even could be found). This factor weighs

strongly in favor of detention.

                                           CONCLUSION

        For all of the reasons set forth above, and any other reasons set forth at any hearing on

 this issue, a consideration of the evidence in this case and the applicable statutory factors

 compels the conclusion that the defendant should be detained pending trial.

        WHEREFORE, the government respectfully requests that the court grant its motion for
      Case 1:21-mj-00005-GMH Document 18 Filed 02/17/21 Page 11 of 11




detention of the defendant.


                               Respectfully submitted,

                               MICHAEL SHERWIN
                               UNITED STATES ATTORNEY


                                  /s/
                               JANANI IYENGAR
                               Assistant United States Attorney
                               NY State Bar No. 5225990
                               U.S. Attorney’s Office
                               555 4th Street, N.W.,
                               Washington, D.C. 20530
                              202-252-7760
                              Janani.iyengar@usdoj.gov
